                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 AUGUST KINGBIRD,                                     Case No. 19‐CV‐0452 (NEB/DTS)

                       Plaintiff,

 v.                                                 ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION
 THOMAS ROY, EMILY JOHNSON
 PIPER, NANCY JOHNSTON, LORI
 SWANSON, MINNESOTA ATTORNEY
 GENERAL’S OFFICE, MINNESOTA
 SENTENCING COMMISSION, and
 JANE AND JOHN DOES, in their official
 and individual capacities,

                       Defendants.
        The Court has received the May 9, 2019 Report and Recommendation of United

States Magistrate Judge David T. Schultz. [ECF No. 4 (“R&R”).] No party has objected to

that R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT

IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 4] is ACCEPTED;

      2. The action is DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil

        Procedure 41(b) for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 14, 2019                                BY THE COURT:

                                                    s/Nancy E. Brasel
                                                    Nancy E. Brasel
                                                    United States District Judge
